STEVENS, Presiding Judge.
I concur in part and dissent in part. I concur in relation to that portion of the opinion concerning the elements of the offense.
I respectfully dissent as to the sufficiency of the information, a matter not presented to the trial judge. A bill of particulars could have cured the information. The defendant was under no obligation to seek a bill of particulars. Had there been a trial, all of the essential elements of the offense including the content of the forged document would have been established, or a motion for a directed verdict would have been appropriate. The defendant would have been armed with facts which he could use to establish a defense of former jeopardy pursuant to Criminal Rules 168, 169, 171 and 177.
In my opinion, the majority goes beyond Sianez, and while I am bound by Sianez, I believe Sianez does not require an affirmance.
I would reverse.